DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/236,677, filed 04/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogg (US20140220460A1).  
Regarding claim 1,
Ogg teaches a battery, comprising: a positive electrode [0041]; an electrolyte (see abstract); and a negative electrode [0043], wherein the negative electrode comprises a porous metal ([0043], “pores in the iron electrode”).
Regarding claim 2,
Ogg teaches the battery of claim 1 (see elements of claim 1 above), wherein the porous metal was fabricated at least in part using at least one fugitive pore former ([0039], “KOH”; it is the examiner’s position that KOH is a fugitive pore former; [0031], “pore former”).
Claim 2 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 3,
Ogg teaches the battery of claim 2 (see elements of claim 2 above), wherein the porous metal comprises iron ([0043], see elements of claim 1 above).
Regarding claim 20,
Ogg teaches he battery of claim 1 (see elements of claim 1 above), further comprising a current collector in electrical communication with the negative electrode ([0028], “carrier”), the current collector along at least a portion of the negative electrode ([0029], “onto the surface”).
Regarding claim 21,
Ogg teaches the battery of claim 1 (see elements of claim 1 above), wherein the positive electrode comprises an air-breathing cathode ([0015], “Fe-air”).
Regarding claim 22,
Ogg teaches the battery of claim 3 (see elements of claim 3 above), wherein the iron comprises iron powder ([0041], “iron powder”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1).  
Regarding claim 4,
Ogg teaches the battery of claim 3 (see elements of claim 3 above), wherein oxidation due to additives in the fugitive pore former causes the blockage of the pores [0011], and also teaches that additives of sulfur and antimony are required because they are less oxidative in nature [0032], wherein it is the examiner’s position that antimony sulfate is a fugitive additive.  Accordingly, while Ogg fails to teach wherein the fugitive pore former is a reducing agent, it would be obvious to one of ordinary skill of the art before the effective filing date to make the fugitive pore former a reducing agent because Ogg teaches reducing agents help the formation of pores.  
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1) in view of Hiroyuki (WO 2014185494 A1). 
Regarding claim 6,
Ogg teaches the battery of claim 2 (see elements of claim 2 above), but fails to teach wherein the fugitive pore former comprises iron (II) sulfate.  Hiroyuki teaches a battery [0001] wherein the fugitive pore former is a carbon-coat comprising iron (II) sulfate ([0111], “iron (II) sulfate”) in order to have a divalent iron salt for the pore-forming reaction).  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use the iron (II) sulfate of Hiroyuki with the battery of Ogg to supplement the pore-forming reaction.
Claims 5, 7-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1) in view of Hayashi (US20180219220A1). 
Regarding claim 5,
Ogg teaches the battery of claim 4 (see elements of claim 4 above), but fails to teach wherein the reducing agent comprises carbon.  Hayashi teaches an iron negative electrode for a secondary battery (Abstract) in which carbon is attached to the iron negative electrode because the process of making the carbon (carbonization, which involves heating) produces pores [0039].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the carbon of Hayashi with the fugitive pore former reducing agent of Ogg such that more pores would be formed upon heating which improves the efficiency of the battery [0038].   
Regarding claim 7,
Modified Ogg teaches the battery of claim 2 (see elements of claim 2 above), wherein the fugitive pore former comprises carbon via carbonization, but fails to teach the fugitive pore former comprising coal.  However, it is the examiner’s position that coal is used in carbonization to produce carbon. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use coal in the fugitive pore former such that it would produce carbon as well as pores (see elements of claim 5 above) during heating.  
Regarding claim 8,
Claim 8 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 9,
Claim 9 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 10,
Claim 10 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 11,
Claim 11 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 16,
The examiner interprets “about the same size” in accordance with the specification definition of about, being + or – 10%.  Modified Ogg teaches the battery of claim 2 (see elements of claim 2 above), wherein Hayashi teaches a size of the precursor ([0127], “iron powder…10 μm”).  Additionally, Hayashi teaches that pore former is homogeneously distributed in order to improve the permeability of the electrolyte ([0037], “continuous air holes”), wherein there is an optimal range of both the porosity [0038] and the size of the precursor [0041], such that the ratio between the two can be considered a result effective variable for maximizing the battery performance.  Thus, while Modified Ogg fails to teach wherein the porous metal is formed from a precursor material having a first size and the fugitive pore former particle size is about the same as the first size, it would be obvious to one of ordinary skill of the art before the effective filing date to try varying the porosity, and thus the fugitive pore former size, with the particle size of the metal precursor in order to maximizes the battery performance.  
Regarding claim 17,
Modified Ogg teaches the battery of claim 2 (see elements of claim 2 above), wherein Hayashi teaches the porous metal has a layer of discharge product on its surface and the fugitive pore former particle size ([0041], “100 μm”) which exceeds twice the thickness of the layer of discharge product size ([0042], “30 μm…charge/discharge performance”) in order to ensure sufficient porosity and thus battery performance.  Thus, it would be obvious to one of ordinary skill of the art before the effective filing date to use the fugitive pore former that is twice the thickness of the  discharge product layer as taught by Hayashi in order to ensure sufficient porosity.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1) in view of Hayashi (US20180219220A1) and Xiahong (US10522840B2). 
Regarding claim 12,
Modified Ogg teaches the battery of claim 11 (see elements of claim 11 above), but fails to teach wherein the fugitive pore former comprises silica.  Xiahong teaches an iron-based battery in which the anode active material contains a silica [036] in order to form a porous layer on the electrode.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the silica from Xiahong with the battery of Ogg to increase the porosity of the electrode and optimize its performance.  
Regarding claim 13,
Ogg teaches the battery of claim 11, wherein the fugitive pore former comprises a salt of the electrolyte ([0039], “KOH”; see elements of claim 1 above).

Regarding claim 14,
Ogg teaches the battery of claim 13 (see elements of claim 13 above), wherein the fugitive pore former comprises potassium ([0039, “KOH”).
Claims are 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1) in view of Peixian (CN 110957481 A).
Regarding claim 15,
Modified Ogg teaches the battery of claim 11 (see elements of claim 11 above), but fails to teach wherein the fugitive pore former comprises potassium sulfate.  Peixian teaches a negative electrode that also includes carbon [001], with a pore-forming agent comprising potassium sulfate [044] in order to optimize the pore structure and reduce the expansion of the carbon material.  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the use of a pore former comprising potassium sulfate with the battery of modified Ogg in order to optimize the pore structure and reduce the expansion of the carbon material.
Regarding claim 18,
Modified Ogg teaches the battery of claim 2 (see elements of claim 2 above), wherein Peixian teaches that at least one fugitive pore former comprises at least two different fugitive pore formers ([044], “at least two”).
Regarding claim 19,
Modified Ogg teaches the battery of claim 18 (see elements of claim 18 above), wherein Peixian teaches the two different fugitive pore formers are different type pore formers ([044], “at least two”).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1) in view of Peixian (CN 110957481 A) and Vega (“Influence of the Heating Rate on the Quality of Metallurgical Coke”) (refer to enclosed translations for citations).
Regarding claim 23,
Modified Ogg teaches the battery of claim 2 (see elements of claim 2 above), wherein Peixian teaches heat treating coal pitch [015-106, 0104], with sufficient temperature and duration [050-051] that a measurable amount of coke is produced, as evidenced by Vega (Section 2.2, Table 2).   
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ogg (US20140220460A1) in view of Dijk (US10177417B2) (refer to enclosed translations for citations).
Regarding claim 24,
Ogg teaches the battery of claim 1 (see elements of claim 1 above), but fails to teach wherein the porous metal was fabricated at least in part using a pore former comprising a metal carbonate.  Dijk teaches an iron anode in which additional pores in the anode can be formed by mixture with a metal carbonate to improve the energy efficiency of the battery [019].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use a pore former comprising a metal carbonate so that additional pores can be formed and the energy efficiency of the battery can be increased. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728